IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-524

                               Filed: 6 February 2018

Lincoln County, No. 15 CRS 52347

STATE OF NORTH CAROLINA

             v.

DAVID ALLEN VETTER


      Appeal by defendant from judgments entered 30 November 2016 by Judge

Nathaniel J. Poovey in Lincoln County Superior Court. Heard in the Court of Appeals

5 October 2017.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Melody
      R. Hairston, for the State.

      Edward Eldred for defendant-appellant.


      DAVIS, Judge.


      In this appeal, we consider whether a defendant can lawfully be convicted of

the offenses of domestic criminal trespass and breaking or entering where he

possessed the prior consent of the victim to enter some — but not all — of the premises

at issue. David Allen Vetter (“Defendant”) appeals from his convictions for domestic

criminal trespass, misdemeanor breaking or entering, and injury to real property.

Because we find that Defendant exceeded the scope of the permission that had been

granted to him, we affirm his convictions.
                                   STATE V. VETTER

                                   Opinion of the Court



                      Factual and Procedural Background

      The State presented evidence at trial tending to establish the following facts:

Defendant dated Brittany Poole for approximately two years and lived with Poole in

her Lincolnton, North Carolina home from 2013 until April 2015. Despite the fact

that Defendant never possessed a key to the house, Poole provided him with a garage

door opener and generally left the door leading from the garage to the interior of the

residence unlocked during the time period when Defendant was living with her. The

home also had a security system that could be activated and deactivated by entering

a code on a keypad. Defendant possessed the code to the security system while he

lived at the residence.

      In April 2015, Poole ended the relationship and ordered Defendant to leave her

home. Although he moved out of the residence, Defendant did not take all of his

belongings with him. Poole placed the majority of Defendant’s possessions in the

garage. In addition, his boat remained in the driveway. On a number of occasions

thereafter, she would “tell[ ] him to come get his things.” Poole testified that although

Defendant had permission to enter the garage to retrieve his belongings he was not

permitted to go inside the interior of the home.

      On 11 June 2015, Defendant arrived unannounced at the residence. He spoke

to Poole in the driveway as he was securing his boat to his truck. She asked if he was

there to take his boat, and Defendant responded that he had also come “to get some



                                          -2-
                                   STATE V. VETTER

                                  Opinion of the Court



other stuff.” Following this interaction, Poole activated her home security system

and left to visit a friend in the nearby town of Maiden. Using an application on her

cell phone, she was able to observe Defendant’s actions by watching a video stream

from cameras that had been installed at her residence as part of her home security

system. She stopped watching once Defendant drove away with the boat.

      Unbeknownst to Poole, shortly after leaving the residence Defendant returned

to her home. Poole subsequently received a call from the security company informing

her that her security alarm had been triggered. A company representative asked her

if she wanted the police to be notified, and she responded in the affirmative. Poole

returned to the residence and discovered that the door leading from the garage to the

interior of the house was “completely kicked in,” although nothing was missing.

      Shortly thereafter, Deputy William Payne of the Lincoln County Sheriff’s

Office arrived at the residence. Using her cell phone, Poole accessed a video recording

from the security cameras and viewed the video with Deputy Payne. The video

showed a person entering the home through the broken interior garage door and

attempting to turn off the alarm system before leaving the residence. Poole identified

Defendant as the person shown on the video.

      Defendant was indicted by a Lincoln County grand jury on 14 March 2016 for

felony breaking or entering, domestic criminal trespass, and injury to real property.




                                         -3-
                                   STATE V. VETTER

                                  Opinion of the Court



A jury trial was held beginning on 29 November 2016 before the Honorable Nathaniel

J. Poovey in Lincoln County Superior Court.

      At trial, Poole testified on direct examination, in pertinent part, as follows:

                  [PROSECUTOR]: Okay. Who made the decision for
            David Vetter to leave your home in April?

                  [POOLE]: I mean, I told him to leave and he left,
            except his things were still at the home.

                   ....

                  [PROSECUTOR]: Okay. And as of June of 2015,
            what property, if any, did David Vetter still have at your
            home?

                  [POOLE]: A lot of stuff. The garage was half filled
            with his stuff. There was stuff underneath my house and
            his daughter’s bed suit was in the home.

                  [PROSECUTOR]:          Okay. And did he            have
            permission to go in your garage to get any of that --

                   [POOLE]: Yes.

                   [PROSECUTOR]: -- stuff? Did he have permission
            to go into your home --

                   [POOLE]: No.

                   [PROSECUTOR]: -- inside your house to get any of
            that stuff --

                   [POOLE]: No.

                   ....

                   [PROSECUTOR]: Okay. And did David Vetter have


                                         -4-
                    STATE V. VETTER

                    Opinion of the Court



any -- have permission to take any of your items from
within your home?

      [POOLE]: No.

      [PROSECUTOR]: Okay. And just tell the jury, if
you would, in a little more detail about what happened
while David Vetter -- while you were there at your home on
June 11 and David Vetter was there.

       [POOLE]: I walked out to get into my vehicle. I
noticed he was there hooking his boat up. I walked back
inside, locked my door, set the alarm, and left.

       [PROSECUTOR]:      And when you say “lock your
door,” which door?

      [POOLE]: The garage door which I normally leave
unlocked, I locked it.

      [PROSECUTOR]: Why did you do that that day?

      [POOLE]: Because I knew he was there and he had
no reason to be inside the house.

      ....

      [PROSECUTOR: . . . Was there any conversation
about him going in the house?

      [POOLE]: No.

      [PROSECUTOR]: Okay. And again, did he have
permission to go into your house?

      [POOLE]: No.

      ....

      [PROSECUTOR]: Okay. Now, you said, I believe,


                           -5-
                      STATE V. VETTER

                     Opinion of the Court



that you set your alarm with an app on your phone.

      [POOLE]: Uh-huh.

      [PROSECUTOR]: Did you have an occasion while
you were there to do anything else in regard to your alarm?

       [POOLE]: I watched him. I watched him on the
outside cameras get the boat and leave, but I pretty much
quit watching after that. And it was probably not even 20
minutes later that the alarm company called me to say,
“Your alarm is going off. Do you want us to send the
police?” And I said, “Yes. My ex-boyfriend has been there.”

       [PROSECUTOR]: Okay. And if you would, describe
for the jury your alarm system, where you got it and how it
was set up.

      [POOLE]: It’s CPI. They came in and set it all up.

       [PROSECUTOR]: And do you know how to work
that alarm system?

      [POOLE]: Uh-huh.

      [PROSECUTOR]: And how do you work that alarm
system?

        [POOLE]: Well, there’s a keypad at the garage door
that you can set it with, or I generally use the app. It’s the
easiest thing. I can watch the cameras from the app. I can
set it. I can turn it on, off, delay it, whatever.

      ....

      [PROSECUTOR]: Okay. And did you -- while you
were at the other address in Maiden, again, tell the jury
what use, if any, you made of that app and how you did
that.



                            -6-
                     STATE V. VETTER

                     Opinion of the Court



       [POOLE]: All I did was set the alarm and I left. And
I watched the outside cameras to see that the boat and the
truck left. But pretty much after that I quit watching it. I
assumed he got the boat and he was not coming back.

       [PROSECUTOR]: Okay. So did you actually see
[him] leave on the app?

      [POOLE]: Uh-huh.

      ....

      [PROSECUTOR]: Now let me be clear: So there
were items in the garage that he could get?

      [POOLE]: Uh-huh.

      [PROSECUTOR]: But did he have permission to
come into your house to get any items?

       [POOLE]: He didn’t need to be in the home. He
didn’t live there. He had plenty of stuff to get outside in
my garage and underneath my home that were his that he
could have taken.

      ....

      [PROSECUTOR]: But were those things limited --
Were you fine with him getting anything other than the
things that he was getting out of the garage?

      [POOLE]: No.

      ....

       [PROSECUTOR]: And did you ever on June 11 of
2015 give David Vetter permission to come within the main
part of your home past the garage?

      [POOLE]: He was allowed to get his belongings from


                            -7-
                                STATE V. VETTER

                               Opinion of the Court



            the garage.

                  [PROSECUTOR]: Okay. But to come -- to come into
            --

                  [POOLE]: To come in the house?

                  [PROSECUTOR]: -- past the garage?

                  [POOLE]: No. No.

                  [PROSECUTOR]: And was he given permission
            without your presence to take any items at all from your
            house?

                  [POOLE]: Not from in the home.

      On cross-examination, the following exchange occurred between Poole and

Defendant’s counsel:

                   [DEFENDANT’S COUNSEL]: Okay. You said this
            morning I think that at some point you gave Mr. Vetter
            notice to leave.

                  [POOLE]: Uh-huh.

                   [DEFENDANT’S COUNSEL]: Am I remembering
            that right?

                  [POOLE]: Uh-huh.

                  ....

                   [DEFENDANT’S COUNSEL]: Okay. When did you
            give him that notice to leave?

                   [POOLE]: April, May, something like that. End of
            April, beginning of May.



                                      -8-
                                  STATE V. VETTER

                                 Opinion of the Court



      At the close of the State’s evidence, Defendant moved to dismiss all three

charges based on insufficiency of the evidence. The trial court denied Defendant’s

motion except as to the felonious breaking or entering charge and instead submitted

the lesser included offense of misdemeanor breaking or entering — along with the

remaining two charges — to the jury.

      On 30 November 2016, the jury convicted Defendant of misdemeanor breaking

or entering, domestic criminal trespass, and injury to real property. The trial court

consolidated the breaking or entering and domestic criminal trespass convictions and

sentenced Defendant to 45 days imprisonment, suspended the sentence, and placed

him on supervised probation for 24 months. The court also sentenced Defendant to

45 days imprisonment for the injury to real property conviction, suspended the

sentence, and placed him on supervised probation for 24 months. Defendant filed a

timely notice of appeal.

                                       Analysis

      Defendant argues that the trial court erred in denying his motion to dismiss

the misdemeanor breaking or entering and domestic criminal trespass charges based

on insufficiency of the evidence. “A trial court’s denial of a defendant’s motion to

dismiss is reviewed de novo.” State v. Watkins, __ N.C. App. __, __, 785 S.E.2d 175,

177 (citation omitted), disc. review denied, __ N.C. __, 792 S.E.2d 508 (2016). On

appeal, this Court must determine “whether there is substantial evidence (1) of each



                                         -9-
                                   STATE V. VETTER

                                   Opinion of the Court



essential element of the offense charged, or of a lesser offense included therein, and

(2) of defendant’s being the perpetrator[.]” State v. Fritsch, 351 N.C. 373, 378, 526
S.E.2d 451, 455 (citation omitted), cert. denied, 531 U.S. 890, 148 L. Ed. 2d 150 (2000).

      Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” State v. Smith, 300 N.C. 71, 78-79, 265
S.E.2d 164, 169 (1980). Evidence must be viewed in the light most favorable to the

State with every reasonable inference drawn in the State’s favor. State v. Rose, 339
N.C. 172, 192, 451 S.E.2d 211, 223 (1994), cert. denied, 515 U.S. 1135, 132 L. Ed. 2d
818 (1995). “Contradictions and discrepancies are for the jury to resolve and do not

warrant dismissal.” Smith, 300 N.C. at 78, 265 S.E.2d at 169.

I.   Breaking or Entering

      Defendant contends that the trial court erred in denying his motion to dismiss

the misdemeanor breaking or entering charge because the State failed to present

substantial evidence that he lacked consent to enter the residence. Specifically, he

argues that his entry into the building was complete once he entered the garage and

that his presence there was lawful based on Poole’s prior consent.

      Misdemeanor breaking or entering “is a lesser included offense of felonious

breaking or entering and requires only proof of wrongful breaking or entry into any

building.” State v. O’ Neal, 77 N.C. App. 600, 606, 335 S.E.2d 920, 924 (1985) (citation

omitted).   N.C. Gen. Stat. § 14-54(c) provides that for purposes of the crime of



                                          - 10 -
                                  STATE V. VETTER

                                  Opinion of the Court



breaking or entering the term “‘building’ shall be construed to include any dwelling,

dwelling house, uninhabited house, building under construction, building within the

curtilage of a dwelling house, and any other structure designed to house or secure

within it any activity or property.” N.C. Gen. Stat. § 14-54(c) (2017). “Entry under

this statutory crime has consistently been held to mean entry without the owner’s

consent.” State v. Boone, 297 N.C. 652, 658, 256 S.E.2d 683, 687 (1979).

      It is well established that for purposes of the crime of breaking or entering a

person can possess consent to enter a portion — but not the entirety — of a building.

See, e.g., State v. Rawlinson, 198 N.C. App. 600, 679 S.E.2d 878 (2009); In re S.D.R.,

191 N.C. App. 552, 664 S.E.2d 414 (2008). The defendant in Rawlinson was convicted

of breaking or entering a business office attached to the retail area of a video store

open to the public. Rawlinson, 198 N.C. App. at 604, 679 S.E.2d at 881. The State

presented evidence that “members of the general public were only permitted entrance

into the office when invited and accompanied by an employee of the video store.” Id.

at 610, 679 S.E.2d at 884. Because the defendant in Rawlinson was neither invited

nor accompanied by an employee at the time he entered the office, we held that he

lacked consent to enter for purposes of N.C. Gen. Stat. § 14-54. Id.

      Likewise, in S.D.R. the defendant — who was convicted of felonious breaking

or entering — was a participant in an after-school program at the Anson County

Cooperative Extension Service. S.D.R., 191 N.C. App. at 554, 664 S.E.2d at 417.



                                         - 11 -
                                  STATE V. VETTER

                                  Opinion of the Court



Although asked to wait in the building’s library by a staff member on the day in

question, the defendant instead crossed the hall and entered the director’s office

where he proceeded to steal money from the director’s purse.           We noted that

“[a]lthough the Extension is a public building that houses a public agency . . . the

evidence does not show that [the director’s] job functions necessarily require the

general public to have access to her office or that members of the general public

generally use [her] office.” Id. at 558, 664 S.E.2d at 419. As a result, we concluded

that the defendant lacked consent to enter the office. Id. at 559, 664 S.E.2d at 420.

      Here, Poole testified that while Defendant was permitted to have access to the

garage in order to collect his belongings he lacked permission to enter the interior of

the residence. Although Defendant retained a garage door opener after moving out

of the home, he never possessed a key to the home and was not given the new code to

the alarm system after Poole changed it following their break-up. Furthermore, Poole

activated the alarm system upon seeing Defendant in her driveway on 11 June 2015

before she left. Finally, the fact that Defendant had to kick in the door in order to

gain entry into the residence supports the proposition that he lacked permission to

enter the home.

      Therefore, we hold that the State presented sufficient evidence that Defendant

lacked consent to enter the interior of the residence. See State v. Thompson, 59 N.C.

App. 425, 427, 297 S.E.2d 177, 179 (1982) (“[T]estimony that the outside key had been



                                         - 12 -
                                  STATE V. VETTER

                                  Opinion of the Court



removed to prevent the daughter from breaking in again, and that the daughter was

not welcome when the key was removed . . . clearly indicated the victims’ lack of

consent to their daughter’s entry in their absence without an express grant of

permission.”), appeal dismissed and disc. review denied, 307 N.C. 582, 299 S.E.2d 650

(1983). Accordingly, the trial court properly denied Defendant’s motion to dismiss

the misdemeanor breaking or entering charge.

II.   Domestic Criminal Trespass

       Defendant next argues that the trial court erred in denying his motion to

dismiss the domestic criminal trespass charge. N.C. Gen. Stat. § 14-134.3 provides,

in pertinent part, as follows:

            (a) Any person who enters after being forbidden to do so or
            remains after being ordered to leave by the lawful occupant,
            upon the premises occupied by a present or former spouse or
            by a person with whom the person charged has lived as if
            married, shall be guilty of a misdemeanor . . . .

N.C. Gen. Stat. § 14-134.3(a) (2017).

       Defendant initially contends that the statute does not proscribe mere entry

“without permission.” Rather, he argues, “it criminalizes entry only after an express

prohibition.” According to Defendant, he was never “forbidden” from entering the

interior of the residence because Poole never expressly prohibited him from doing so.

       The term “forbid” is not defined in N.C. Gen. Stat. § 14-134.3. However, our

Supreme Court has held that “[n]othing else appearing, the Legislature is presumed



                                         - 13 -
                                  STATE V. VETTER

                                 Opinion of the Court



to have used the words of a statute to convey their natural and ordinary meaning. In

the absence of a contextual definition, courts may look to dictionaries to determine

the ordinary meaning of words within a statute.” State v. Abshire, 363 N.C. 322, 329,

677 S.E.2d 444, 449 (2009) (citation and quotation marks omitted).

      Webster’s Ninth New Collegiate Dictionary defines “forbid,” in part, as “to

hinder or prevent as if by an effectual command.” Webster’s Ninth New Collegiate

Dictionary 482 (9th ed. 1991). Here, Poole ended her relationship with Defendant in

April 2015 and ordered him to leave her residence. She then reaffirmed through her

actions on 11 June 2015 the fact that Defendant was not allowed to go inside the

house by locking the door and activating her alarm system upon discovering

Defendant in her driveway. Her conduct served to prevent him from entering the

interior of the residence and functioned as a prohibition against him doing so. Thus,

we are satisfied that the State introduced sufficient evidence from which a rational

juror could have found that Defendant was forbidden from entering Poole’s home for

purposes of N.C. Gen. Stat. § 14-134.3.

      Defendant further asserts that he did not commit domestic criminal trespass

because (1) his entry upon the premises occurred at the time he initially drove onto

Poole’s driveway; and (2) that entry took place in accordance with prior permission

from Poole for him to return to the home to retrieve his belongings.       Thus, he




                                          - 14 -
                                  STATE V. VETTER

                                  Opinion of the Court



contends, because he had Poole’s consent to enter the premises in the first place it

necessarily follows that he could not have been guilty of domestic criminal trespass.

      This argument fails for essentially the same reasons as his argument

regarding his breaking or entering conviction. Although the “premises” occupied by

Poole included both her home and the surrounding curtilage, the specific portion of

the premises that Defendant was forbidden from entering was the interior of Poole’s

home. She had granted him limited permission to enter the garage in order to collect

his belongings, but this consent never extended to the inside of the residence.

Therefore, the fact that Defendant initially entered a portion of the premises with

Poole’s consent did not render him incapable of later trespassing upon a separate part

of the premises where his presence was forbidden.

      Finally, Defendant argues that because Poole was not physically present at the

time he entered the interior of her home the statute’s requirement that the premises

be “occupied” at the time of the trespass was not satisfied.      In support of this

contention, Defendant cites N.C. Gen. Stat. § 14-34.1 (criminalizing the act of

discharging a firearm “into an occupied dwelling”) (emphasis added) and N.C. Gen.

Stat. § 14-202 (proscribing peeping “secretly into any room occupied by another

person”) (emphasis added) as examples of statutory crimes that use the word

“occupied” to require the victim’s actual physical presence.




                                         - 15 -
                                  STATE V. VETTER

                                  Opinion of the Court



      Defendant’s reliance on these two statutes is misplaced, however, because the

harms they seek to prevent could not logically occur absent the victim’s physical

presence at the time of the offense. With regard to the crime of domestic criminal

trespass, conversely, the infliction of mental distress upon a victim resulting from a

defendant’s unauthorized entry into her home is a harm that can occur regardless of

whether the victim is physically present at the time of the trespass. Accordingly,

Defendant’s argument lacks merit.

      We recognize that the circumstances of this case differ from the typical fact

pattern of a domestic criminal trespass prosecution in that the victim actually

requested Defendant’s presence upon a portion of her property.          Nevertheless,

viewing the evidence in the light most favorable to the State — as we must — a

reasonable juror could have concluded that the State’s evidence satisfied all of the

elements of this offense. Therefore, we conclude that the trial court properly denied

Defendant’s motion to dismiss the domestic criminal trespass charge.

III. Clerical Error

      In his final argument, Defendant contends, and the State concedes, that a

clerical error exists in the trial court’s judgment. The judgment erroneously states

that Defendant was convicted of misdemeanor larceny rather than misdemeanor

breaking or entering. Accordingly, we remand for correction of this clerical error. See

State v. Smith, 188 N.C. App. 842, 845, 656 S.E.2d 695, 696 (2008) (“When, on appeal,



                                         - 16 -
                                    STATE V. VETTER

                                    Opinion of the Court



a clerical error is discovered in the trial court’s judgment or order, it is appropriate to

remand the case to the trial court for correction because of the importance that the

record speak the truth.” (citation and quotation marks omitted)).

                                      Conclusion

       For the reasons stated above, we conclude that the trial court did not err in

denying Defendant’s motion to dismiss. However, we remand for the correction of a

clerical error in the judgment.

       NO ERROR AT TRIAL; REMANDED FOR CORRECTION OF CLERICAL
       ERROR.

       Judges ZACHARY and BERGER concur.




                                           - 17 -